The opinion of the court was delivered, at the circuit session in September, by
Bennett, J.
The statute enacts that, upon the death of the husband, the widow shall be allowed all her articles of apparel and ornament, and the wearing apparel of her husband. I should think it was the intention of the legislature, to include in the terms *252“ all the articles of apparel and ornament of the wife,” most, if not all those things which, at the common law, go to make up her paraphernalia, which, it is well understood, is of two kinds, clothing, bedding, &c., suitable to her condition in life, and secondly, her ornaments. But when, in contrast to this language, they simply give her the wearing apparel of her husband, I think the legislature intended the term should be used in a more restricted sense, and be confined to its popular meaning, and include only such articles as may be properly termed the clothing of the husband, in contradistinction to ornaments. The primary motive of the legislature in giving the wearing apparel of the-husband, upon his decease, to the wife, was not to make a provision for her support, but to save her from the mortification of seeing his apparel the subject of disposition or sale, as the case might be, for the benefit of creditors, which, ordinarily, would be but of little use to creditors, but in the case of ornaments, which many times are expensive, there may be a strong equity why creditors of an insolvent estate should have the benefit of them. The county court held that the watch, watch key, watch chain, cord and seals, and the finger ring, and the sword and sword belt, were not to be deemed a part of the wearing apparel of the deceased husband, and a majority of the court think this was a sound construction of the statute. They seem to me to fall clearly within the category of ornaments. To call them wearing apparel would be, as it appears to me, to give a latitudinarian meaning to the term, which the legislature never intended it should have. Though a watch may have a further use than mere ornament, yet that is not enough to make it and its incidents wearing apparel. The finger ring is peculiarly matter of ornament; and We are disposed to consider the sword and sword belt but emblems of distinction worn on special occasions, and which were in no way attached to the wearing apparel, so as to become a part of it. The belt may well be regarded as an incident to the sword. The regulations of the navy require them to be worn in foreign courts, purely as a badge of distinction. The epaulets were attached to the coat, which must be regarded as wearing apparel, and may well follow their principal. So with the bosom pin, it is attached to the shirt, and serves to keep it in place, and there is no showing in the case that the pin was of an *253extravagant value, whatever effect such a showing should be permitted to have. A majority of the court are disposed to affirm that part of the decree of the county court, in relation to the claim of the widow as to the wearing apparel of her deceased husband.
In respect to the decree making a distribution of the property, the court are unanimous in affirming the decision below.
The 1st section of the statute, chapter 55, provides, among other things, that the widow, upon the death of the husband, if there be no children, and his real estate shall exceed the sum of one thousand dollars, (which was this case,) shall have one thousand dollars, and one-half the remainder of such real estate forever. We see no objection to the proceedings of the county court, in relation to the real estate, and indeed none is seriously made by the counsel. Chapter 55, § 1, regulates the descent of real estate, and it is quite evident the widow, where there is no issue, is to have, in the first place, $1,000 out of the real estate, where the estate exceeds that sum, and if less, she is to have the whole forever.
The main controversy is in relation to the distribution of the •personal éstate. It is claimed by the heirs to the estate, that the widow is not entitled to any part of it. I apprehend that the first section of chapter 55/of the statute relates solely to the descent of real estate, and though the word estate might well comprehend both real and personal, yet the subject matter upon which that section is to operate, seems to be confined to lands, tenements and hereditaments, or some right thereto, or interest therein, and that being so, the term, the whole of his estate, in the second p'rovision in relation to the descent of estates, should, I think, be confined to real estate, or some right or interest growing out of it.
But the first section'of chapter 50 of Comp. Stat. p. 334, provides that, after certain things are accomplished, the residue of the personal estate shall be distributed in the same proportions, and to the same persons, and for the same purposes, as is prescribed for the descent and distribution of real estate. We think this statute, taken in connection with the one relative to the descent and distribution of real estate, must govern the case before us.
It is said in argument that the wife does not take a moiety of the real estate of her husband, where there are no children, by descent *254but by appointment of law. This can be hardly correct. The fee of a moiety in such case goes to 4116 widow absolutely and forever, and where the statute casts the fee upon any one, they may well be said to take by descent, and only in that way. We think the widow may well claim a'moiety of the personal estate of her husband, under the last provision of section 1, chap. 50, of the statute, which declares that personal property shall go to the same p>ersons and in the same proportions as is prescribed for the descent of real estate.
It is claimed by the heirs of the estate that the -widow has lost all claim to the personal estate, by not availing herself of the provisions of sec. 6, chap. 51, in the revised statutes, which answers to sec. 6, chap. 54, in the compiled statutes, p. 363. It may be true that, if the widow claimed the benefit of that section, she must have waived the provisions made for her by law within eight months. But her failure to make the waiver in proper time does not operate as a forfeiture of the provision made for her by law as a childless widow. It only defeats her from the right of coming and claiming dower in her husband’s estate, which might, in case of insolvent estates, be more beneficial to her than the provision made by law for her to have a moiety of the estate in fee, after the payment of the debts, &c.
So in regard to any benefit which the widow might claim under the first provision of sec. 1, chap. 50, of the Compiled Statutes. If she claimed the benefit of an assignment of personal property by the court of probate, it must be on condition that she had waived the provision made for her by law; but if she chooses not to avail herself of the provisions of that section, (which sometimes it may be for her interest to do,) she may still have the provision which the law has made for her, which is a moiety of the personal and real estate, after the payment of the debts, i. e., over and above the one thousand dollars. It was not, we think, the object of the legislature, in the provision of the first part of sec. 1, chap. 50, in regard to a childless widow, to limit her right or claim under the 6th provision in that section, but to give her an option of waiving any right under the 6th provision, and claiming, by an assignment from the court of probate, in case the estate was insolvent or greatly in debt.
The court of probate had no power to make an assignment of *255personal property to this widow, in lien of her claim to the personal estate, unless she preferred to waive her claim; and if she did not, whatever was left after the payment of the debts, funeral charges, and expenses of administration, might well be regarded as the residue of the estate, and, as such, would, by the last ¡provision in sec. 1, chap. 50, of the Compiled Statutes, go to the same persons and in the same proportions as is prescribed for the descent and disposition of the real estate; and we have already attempted to show that this widow, under the statute regulating the descent of real estate, takes out of the real estate, first, one thousand dollars, and a moiety of the residue in fee, forever, and that this is taking by descent, and, as matter of right, to all intents and purposes under the statute.
The decree of the county court is, in all things, affirmed, but as both parties excepted to the decision below, without costs.